

Occidental Petroleum Corporation
Supplemental Retirement Plan II




Effective as of January 1, 2005
Amended and Restated as of January 1, 2017







Contents
Article 1. Introduction
1
1.1 Adoption and Restatements of the Plan
1
1.2 Purpose of the Plan
1
1.3 Status of the Plan
1
1.4 Application of the January 1, 2017 Restatement of the Plan
2
Article 2. Definitions
4
2.1 Definitions
4
Article 3. Participation
11
3.1 Effective Date of Participation
11
3.2 Reemployment; Resumption of Participation
11
3.3 Allocations to New Participants
11
Article 4. Benefits
12
4.1 Allocations Relating to the Retirement Plan
12
4.2 Allocations Relating to the Savings Plan
14
4.3 Maintenance of Accounts
15
4.4 Vesting and Forfeiture
15
Article 5. Payments
16
5.1 Timing and Form of Payments
16
5.2 Payment Elections and Changes
17
5.3 Death
19
5.4 Small Benefits
19
5.5 Valuation of Benefits
19
5.6 Qualified Divorce Orders
19
5.7 Tax Withholding
19
5.8 Reemployment
20
5.9 Special Transition Rule Elections
20
Article 6. Administration
23
6.1 The Administrative Committee
23
6.2 Compensation and Expenses
23
6.3 Manner of Action
23
6.4 Chairman, Secretary, and Employment of Specialists
23
6.5 Subcommittees
23
6.6 Other Agents
23
6.7 Records
24
6.8 Rules
24
6.9 Powers and Duties
24
6.10 Decisions Conclusive
24
6.11 Fiduciaries
25
6.12 Notice of Address
25
6.13 Data
25
6.14 Adjustments
25
6.15 Member’s Own Participation
25
6.16 Indemnification
26
Article 7. Amendment and Termination
28
7.1 Amendment and Termination
28
7.2 Reorganization of Employer
28
7.3 Protected Benefits
28
Article 8. Claims and Appeals Procedures
29
8.1 Application for Benefits
29
8.2 Claims Procedure for Benefits
29
8.3 Limitations on Actions
29
Article 9. General Provisions
32
9.1 Unsecured General Creditor
32
9.2 Trust Fund
32
9.3 Nonassignability
32
9.4 Release from Liability to Participant
32
9.5 Employment Not Guaranteed
33
9.6 Gender, Singular & Plural
33
9.7 Captions
33
9.8 Validity
33
9.9 Notice
33
9.10 Applicable Law
33






Article 1. Introduction
1.1     Adoption and Restatements of the Plan
The Occidental Petroleum Corporation Supplemental Retirement Plan II (the
“Plan”) was originally adopted by Occidental Petroleum Corporation (the
“Company”), effective as of January 1, 2005.


Effective November 1, 2008, the Occidental Petroleum Corporation Supplemental
Retirement Plan (the “Supplemental Retirement Plan”) was merged with and into
this Plan, which was amended and restated as of that date. Effective November 1,
2008, the account of each participant under the Supplemental Retirement Plan was
transferred to this Plan and has since been governed by the terms of this Plan.


This January 1, 2017 restatement of the Plan is generally effective as of
January 1, 2017, except as otherwise specifically set forth herein. This
restatement of the Plan incorporates all amendments to the Plan adopted
subsequent to the November 1, 2008 restatement and, in addition, makes further
changes to the Plan, including to the Plan’s participation, contribution and
distribution provisions.


1.2    Purpose of the Plan
It is the purpose of this Plan to provide eligible employees with benefits that
will compensate them for the loss of benefits under the Retirement Plan or
Savings Plan during their period of service in the Plan Year on account of the
maximums and other limitations imposed by law upon contributions to such
qualified plans, including for these purposes the maximum contributions that may
be made under Code section 415, the maximum amount of compensation that may be
taken into account under Code section 401(a)(17), and the limitation on
pensionable compensation that may be taken into account under Code section 415
and 401(a)(4). The portion of the Plan reflecting credits to compensate for the
maximum limits imposed by Code section 415 is intended to constitute an “excess
plan” as defined in ERISA section 3(36). The remaining portion of the Plan is
intended to constitute a plan which is unfunded and maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees and is intended to meet the exemptions provided in
ERISA sections 201(2), 301(a)(3), and 401(a)(1), as well as the requirements of
Department of Labor Regulation section 2520.104-23. The Plan shall be
administered and interpreted so as to meet the requirements of these exemptions
and the regulation.
1.3     Status of the Plan
(a)
Nonqualified Plan. The Plan is not qualified within the meaning of Code
section 401(a). The Plan is intended to provide an unfunded and unsecured
promise to pay money in the future and thus not to involve, pursuant to Treas.
Reg. § 1.83-3(e), the transfer of “property” for purposes of Code section 83.
Likewise, allocations under this Plan to the account maintained for a
Participant, and earnings credited thereon, are not intended to confer an
economic benefit upon the Participant nor is the right to the receipt of future
benefits under the Plan intended to result in any Participant, Beneficiary or
Alternate Payee being in constructive receipt of any amount so as to result in
any benefit due under the Plan being includible in the gross income of any
Participant, Beneficiary or Alternate Payee in advance of the date on which
payment of any benefit due under the Plan is actually made.

(b)
Compliance with Code Section 409A. This Plan is intended to comply with the
requirements of Code section 409A and related regulatory guidance, so that the
taxation of Participants and Beneficiaries on any compensation deferred under
this Plan is deferred. Notwithstanding the foregoing, any amounts that are
credited and paid annually from a Participant’s account following the
Participant’s attainment of a specified age, as described in Sections 5.1(b)(1)
and 5.8(b)(1), are intended to qualify as short-term deferrals under Treas. Reg.
§ 1.409A-1(b)(4) (or any successor provision) and accordingly to be exempt from
such requirements.

(c)
No Guarantees of Intended Tax Treatment. The Plan shall be administered and
interpreted so as to satisfy the requirements for the intended tax treatment
under the Code described in this section. However, the treatment of benefits
earned under and benefits received from this Plan, for purposes of the Code and
other applicable tax laws (such as state income and employment tax laws), shall
be determined under the Code and other applicable tax laws and no guarantee or
commitment is made to any Participant, Beneficiary or Alternate Payee with
respect to the treatment of accruals under or benefits payable from the Plan for
purposes of the Code and other applicable tax laws.

1.4     Application of the January 1, 2017 Restatement of the Plan


(a)
General Effective Date. This restatement of the Plan is generally effective as
of January 1, 2017. This restatement of the Plan applies to active Participants
who receive allocations under the Plan for Plan Years beginning on and after
January 1, 2017. In addition, this restatement applies to Participants,
including terminated Participants, who have undistributed benefits under the
Plan as of January 1, 2017. All distributions made under the Plan on or after
January 1, 2017 shall be made in accordance with the provisions of this
restatement, as amended from time to time.



(b)
Earlier Application of Certain Provisions of Restatement. Certain provisions of
this restatement take effect on dates prior to January 1, 2017, as set forth
herein. In this regard:



(1)
Section 3.1 applies to any individual who has not met the Plan’s prior
participation requirements on or before November 30, 2016.



(2)
Section 3.2 applies to any individual who is reemployed by an Employer or again
meets the requirements of Section 3.1 on or after December 1, 2016.



(3)
Article 4 (Benefits) generally sets forth the allocations earned by Participants
for Plan Years beginning on or after January 1, 2017. The provisions governing
allocations earned by Participants for prior Plan Years are set forth in earlier
iterations of the Plan. Notwithstanding the foregoing sentence, however, (A)
effective August 1, 2016, the contingent credits described in Section 4.1 shall
be credited on a payroll basis in lieu of a monthly basis and (B) for the 2016
Plan Year, the allocation described in Section 4.2 shall be made solely in
accordance with the provisions of this January 1, 2017 restatement. In addition,
effective August 1, 2016, interest shall be credited to Participants’ accounts
on the basis described in Section 4.3.



Article 2. Definitions
2.1     Definitions
Whenever the following words and phrases are used in the Plan with the first
letter capitalized, they shall have the meanings specified below, unless the
context clearly indicates otherwise:


(a)
“Administrative Committee” means the committee with authority to administer the
Plan as provided under Section 6.1.



(b)
“Affiliate” means:



(1)
Any corporation or other business organization while it is controlled by or
under common control with the Company within the meaning of Code sections 414
and 1563;



(2)
Any member of an affiliated service group within the meaning of Code
section 414(m) of which the Company or any Affiliate is a member;



(3)
Any entity which, pursuant to Code section 414(o) and related Treasury
regulations, must be aggregated with the Company or any Affiliate for plan
qualification purposes; or



(4)
Any corporation, trade or business which is more than 50 percent owned, directly
or indirectly, by the Company and which is designated by the Board or, if
authorized by the Board, the Administrative Committee as an Affiliate.



(c)
“Alternate Payee” means a former spouse of a Participant who is recognized by a
Divorce Order as having a right to receive all, or a portion of, the benefits
payable under this Plan with respect to the Participant.



(d)
“Annual Bonus” means the bonus awarded by an Employer to an active Participant
during the Plan Year under a regular annual incentive compensation plan such as
the Company’s Variable Compensation Program, Incentive Compensation Program or
Executive Incentive Compensation Plan (but excluding, without limitation, a
special individual or group bonus, a project bonus, and any other special
bonus).



(e)
“Annual Bonus Paid” means up to the first $100,000 of bonus paid to a
Participant, who is not a “named executive officer”, as that term is defined in
Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under a regular annual incentive
compensation plan, such as the Company's Variable Compensation Program or
Incentive Compensation Program (but excluding without limitation a special
individual or group bonus, a project bonus, and any other special bonus). For
avoidance of doubt, “Annual Bonus Paid” means no more than $100,000 of bonus
paid to a Participant, who is not a “named executive officer”, as that term is
defined in Regulations S-K under the Securities Exchange Act of 1934 (17 CFR
§229.402(a)(3)), during the Plan Year under any one or more regular annual
incentive compensation plans.



(f)
“Base Pay of Record” means the base salary and wages earned while a Participant
from an Employer for services rendered, including pretax deferrals under the
Savings Plan, and amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time.



(1)
Base Pay of Record does not include:



(A)
Bonuses, incentives, overtime, shift differential, and overseas differentials;



(B)
Reimbursement for expenses or allowances, including automobile allowances and
moving allowances;



(C)
Any amount contributed by the Employer (other than pretax deferrals under the
Savings Plan and any amounts contributed pursuant to the Occidental Petroleum
Flexible Spending Accounts Plan, as amended from time to time) to any qualified
plan or plan of deferred compensation;



(D)
Any amount paid by an Employer for other fringe benefits, such as health and
hospitalization, and group life insurance benefits, or perquisites; and



(E)
Allowances paid during furlough and, for purposes of paragraph (2)(F), such
furloughs shall not be treated as paid leaves of absence.



(2)
Base Pay of Record is determined in accordance with the following rules:



(A)
For Participants compensated by salary, Base Pay of Record means the actual base
salary of record for the Participant (subject to the exclusions listed above).



(B)
For Participants compensated based on mileage driven (primarily truck drivers),
Base Pay of Record means the number of miles driven multiplied by the applicable
mileage pay rate (subject to the exclusions listed above), plus the
Participant’s scheduled number of hours worked in the pay period multiplied by
the Participant’s base hourly rate (subject to the exclusions listed above).



(C)
For Participants compensated at an hourly rate, Base Pay of Record means the
base hourly rate (subject to the exclusions listed above) multiplied by the
number of regularly scheduled hours worked in a pay period. If the active
Participant’s regularly scheduled work week is more than 40 hours, Base Pay of
Record shall include an additional amount equal to the base hourly rate (subject
to the exclusions listed above) times one half the number of regularly scheduled
hours worked in excess of 40 in the work week.



(D)
For Participants compensated on an eight, ten, twelve, or some other assigned
hour Shift Basis and whose annual compensation is pre-determined under the
Company’s payroll recordkeeping system, Base Pay of Record for each pay period
shall be the Participant’s pre-determined annual compensation (subject to the
exclusions listed above) divided by the number of pay periods applicable to the
Participant during the Plan Year. For the purpose of this paragraph, the term
“Shift Basis” means any arrangement whereby Participants work the assigned hour
daily shifts which may result in alternating work weeks of more and less than 40
hours per week.



(E)
Base Pay of Record includes vacation pay received in periodic payments and
annual vacation payments made to Employees paid by commission, but does not
include single sum vacation payments to active or terminating Employees.



(F)
Base Pay of Record includes base salary or wages received during paid leaves of
absence and periodic notice pay, but does not include single sum notice pay
payments or any severance pay payments.



(G)
Base Pay of Record does not include long-term disability payments or payments
made to any Participant pursuant to the Occidental Chemical Corporation Weekly
Sickness and Accident Plan unless:



(i)
Such payments are made to the Participant through the payroll accounting
department of the Company or an Affiliate, and



(ii)
The Participant is ineligible for participation in the Retirement Plan.

(g)
“Base Pay Paid” means the Employee Base Pay of Record, reduced for any deferral
of base salary under the Deferred Compensation Plan.

(h)
“Beneficiary” means the person or persons designated by the Participant to
receive payment under this Plan in the event of the Participant’s death prior to
the complete distribution to the Participant of the benefits due under the Plan.
A beneficiary designation shall become effective only when filed in writing with
the Administrative Committee during the Participant’s lifetime on a paper form
prescribed by the Administrative Committee. The filing of any new Beneficiary
designation form will cancel any inconsistent Beneficiary designation previously
filed.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person or persons entitled to receive the Participant’s
benefits under the Retirement Plan in the event of the Participant’s death,
provided, that if a Participant has previously designated a Beneficiary under
Appendix A of the Occidental Petroleum Corporation Supplemental Retirement Plan
who survives the Participant, the Participant’s Beneficiary shall be the person
or persons so designated under Appendix A of the Occidental Petroleum
Corporation Supplemental Retirement Plan.
(i)    “Board” means the Board of Directors of the Company.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)
“Company” means Occidental Petroleum Corporation and any successor thereto.

(l)
“Deferred Compensation Plan” means the Occidental Petroleum Corporation Modified
Deferred Compensation Plan, as amended from time to time.

(m)
“Divorce Order” means any judgment, decree, or order (including judicial
approval of a property settlement agreement) that relates to the settlement of
marital property rights between a Participant and his or her former spouse
pursuant to a state domestic relations law (including, without limitation and if
applicable, community property law), as described in Treas. Reg.
§ 1.409A-3(j)(4)(ii) (or any successor provision).

(n)
“Employee” means any person who is an Eligible Employee, as defined in the
Retirement Plan.

Notwithstanding the foregoing, no individual shall be considered an Employee if
such individual is not classified as a common-law employee in the employment
records of the Employer, without regard to whether the individual is
subsequently determined to have been a common-law employee of the Employer. The
persons excluded by this paragraph from being Employees are to be interpreted
broadly to include and to have at all times included individuals engaged by the
Employer to perform services for such entity in a relationship that the entity
characterizes as other than an employment relationship, such as where the
Employer engages the individual to perform services as an independent contractor
or leases the individual’s services from a third party. The exclusion of the
individual from being an Employee shall apply even if a determination is
subsequently made by the Internal Revenue Service, another governmental agency,
a court or other tribunal, after the individual is engaged to perform such
services, that the individual is an employee of the Employer for purposes of
pertinent Code sections or for any other purpose.
In addition, an individual who has been an Employee and a Participant in the
Plan shall cease to be treated as an Employee if: (1) the individual is
classified as a temporary employee by the Employer and (2) the individual’s
level of services for the Employer has been reduced to the extent that the
individual is treated as having experienced a Separation from Service for
purposes of this Plan. Whether an individual who ceases to be an Employee under
this provision is entitled to a distribution shall be determined solely by
reference to Article 5.
(o)
“Employer” means the Company and any Affiliate which is designated by the Board
or the Administrative Committee and which adopts the Plan.

The Board or, if authorized by the Board, the Administrative Committee may
designate any Affiliate as an Employer under this Plan. The Affiliate shall
become an Employer and a party to this Plan upon acceptance of such designation
effective as of the date specified by the Board or Administrative Committee.
By accepting such designation or continuing as a party to the Plan, each
Employer acknowledges that:
(1)
It is bound by such terms and conditions relating to the Plan as the Company or
the Administrative Committee may reasonably require;

(2)
The Company and the Administrative Committee have the authority to review the
Affiliate’s compliance procedures and to require changes in such procedures to
protect the Plan;

(3)
It has authorized the Company and the Administrative Committee to act on its
behalf with respect to Employer matters pertaining to the Plan;

(4)
It shall cooperate fully with Plan officials and their agents by providing such
information and taking such other actions as they deem appropriate for the
efficient administration of the Plan; and

(5)
Its status as an Employer under the Plan is expressly conditioned on its being
and continuing to be an Affiliate of the Company.

Subject to the concurrence of the Board or Administrative Committee, any
Affiliate may withdraw from the Plan, and end its status as an Employer
hereunder, by communicating to the Administrative Committee its desire to
withdraw. Upon withdrawal, which shall be effective as of the date agreed to by
the Board or Administrative Committee, as the case may be, and the Affiliate,
the Plan shall be considered frozen as to Employees of such Affiliate.
(p)
“Entry Date” means the first day of the next payroll period that follows each
April 1, July 1 and October 1 by more than 14 days.

(q)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



(r)
“Participant” means (1) a person meeting the requirements to participate in the
Plan set forth in Article 3 and (2) any other person who has an account under
the Plan because he previously met such requirements.



(s)
“Plan Year” means the calendar year.



(t)
“Qualified Divorce Order” means a Divorce Order that:



(1)
Creates or recognizes the existence of an Alternate Payee’s right to, or assigns
to an Alternate Payee the right to, receive all or a portion of the benefits
payable to a Participant under this Plan;



(2)
Clearly specifies:



(A)
The name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order;



(B)
The amount or percentage of the Participant’s benefits to be paid by this Plan
to the Alternate Payee, or the manner in which such amount or percentage is to
be determined;



(C)
The number of payments or period to which such order applies; and



(D)
That it applies to this Plan; and



(3)
Does not:



(A)
Require this Plan to provide any type or form of benefit, or any option, not
otherwise provided under the Plan;



(B)
Require this Plan to provide increased benefits;



(C)
Require the payment of benefits to an Alternate Payee that are required to be
paid to another Alternate Payee under another Divorce Order previously
determined to be a Qualified Divorce Order; or



(D)
Require the payment of benefits under this Plan at a time or in a manner that
would cause the Plan to fail to satisfy the requirements of Code section 409A
(or other applicable section) and any regulations promulgated thereunder or
otherwise jeopardize the deferred taxation of any amounts under this Plan.

(u)
“Retirement Plan” means the Occidental Petroleum Corporation Retirement Plan, as
amended from time to time.

(v)
“Savings Plan” means the Occidental Petroleum Corporation Savings Plan, as
amended from time to time.



(w)
“Separation from Service” means a Participant’s “separation from service” as
defined under Code section 409A and Treas. Reg. § 1.409A-1(h) (or successor
provisions). For this purpose, a Participant shall have a Separation from
Service if the Participant ceases to be an employee of both:



(1)
The Participant’s Employer;



(2)
All Affiliates with whom the Participant’s Employer would be considered a single
employer under Code section 414(b) or 414(c).

 
For purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (1) or (2) above shall not be considered to
have a Separation from Service if such cessation of employment is followed
immediately by his or her commencement of employment with another entity
described in (1) or (2) above.


A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).


(x)
“Specified Employee” means an Employee who is a “specified employee” within the
meaning of Code section 409A and Treas. Reg. § 1.409A-1(i) (or successor
provisions) and as determined pursuant to any rules adopted for such purposes by
the Company.



(y)
“Supplemental Retirement Plan” means the Occidental Petroleum Corporation
Supplemental Retirement Plan in effect on December 31, 2004 and as amended from
time to time, prior to its merger into this Plan effective November 1, 2008.



(z)
“Threshold Amount” means the amount determined by the Company and communicated
to Employees in advance of the Plan Year as the level of annualized Base Pay of
Record at which the sum of all contributions made by and on behalf of an
Employee under the Savings Plan and Retirement Plan would exceed the dollar
limit in effect for the Plan Year under Code section 415(c)(1)(A), based on (1)
an assumed level of Annual Bonus for a particular level of Base Pay of Record
determined by the Company in advance of the Plan Year, (2) the maximum
contribution rates for the most highly compensated employees and maximum
employer matching contribution rates under the Savings Plan, and (3) the
employer contribution rate under the Retirement Plan.



(aa)
“Wage Base” means the dollar amount of wages, within the meaning set forth in
Code section 3121(a), upon which the Employer must pay Social Security Old Age,
Survivors and Disability taxes for a Plan Year.



Article 3. Participation


3.1     Effective Date of Participation
An Employee who met the requirements for participation in the Plan on or before
November 30, 2016 under the provisions of the Plan as in effect prior to this
January 1, 2017 restatement shall become a Participant at the time set forth in
such prior provisions. Any other Employee shall become a Participant in the Plan
on the first Entry Date after the date on which the Employee meets the
requirements of paragraph (a), (b) or (c) below:


(a)
The Employee’s annualized Base Pay of Record exceeds the Threshold Amount for
the Plan Year.



(b)
The Employee (1) is eligible to participate in both the Retirement Plan and the
Deferred Compensation Plan, (2) is eligible to receive a bonus granted under any
management incentive compensation plan of an Employer, and (3) has made a
deferral election with respect to such bonus under the Deferred Compensation
Plan.



(c)
The Employee’s Base Pay Paid plus Annual Bonus Paid exceeds the amount specified
in Code section 401(a)(17), as adjusted and in effect for the Plan Year.

Notwithstanding the foregoing, any Employee who is entitled to receive
supplemental retirement benefits upon his or her retirement pursuant to a
written contract of employment between the Employee and the Company or an
Affiliate shall be ineligible to be a Participant effective for future
allocations as of the first day of the Plan Year following the effective date of
such contractual provision.
An individual who ceases to be an Employee shall cease active participation in
the Plan for purposes of any allocations for the Plan Year under Article 4,
regardless of the individual's entitlement, if any, to subsequent payments of
base salary, wages, or awards of Annual Bonuses.


3.2    Reemployment; Resumption of Participation
If a Participant terminates employment and is subsequently reemployed as an
Employee by an Employer, the Participant shall resume active participation in
the Plan on the first Entry Date after the date on which the Participant again
meets one or more of the requirements set forth in Section 3.1. A Participant
who ceases to actively participate in the Plan because he no longer meets any of
the requirements set forth in Section 3.1 shall resume active participation in
the Plan on the first Entry Date after the date on which the Participant again
meets one or more such requirements. This provision shall apply to any
Participant who is reemployed or again meets the requirements of Section 3.1 on
or after December 1, 2016.


3.3    Allocations to New Participants
Allocations under Article 4 of the Plan shall be based solely on compensation
paid for services performed after the date the Employee becomes a Participant in
accordance with Section 3.1.
Article 4. Benefits
4.1     Allocations Relating to the Retirement Plan
(a)
Restoring Shortfall Due to Qualified Plan Contribution and Compensation Limits.

(1)
Eligibility. Effective for Plan Years beginning on and after January 1, 2017,
the following Employees who become Participants shall earn an allocation in the
amount specified in paragraph (2) for services performed in the Plan Year:



An Employee:


(i)
Who is eligible to participate in the Savings Plan and the Retirement Plan for
the Plan Year, and



(ii)
Whose annualized Base Pay of Record exceeds the Threshold Amount applicable to
the Employee for the Plan Year.



If the Employee’s annualized Base Pay of Record increases during the Plan Year
such that it exceeds the Threshold Amount, the Employee shall be eligible for
the allocation specified in paragraph (2) as of the first Entry Date after the
date on which the Employee’s annualized Base Pay of Record exceeds the Threshold
Amount. If the Employee’s annualized Base Pay of Record decreases during the
Plan Year such that it no longer exceeds the Threshold Amount, then the Employee
shall cease to be eligible for the allocation specified in paragraph (2) as of
the first Entry Date after the date on which the Employee’s annualized Base Pay
of Record falls below the Threshold Amount.


(2)    Allocation Amount.


(i)
Contingent Credit. For services performed during a Plan Year by a Participant
described in paragraph (1), a credit shall be made for each payroll period to a
contingent account maintained for such Participant. The amount of the credit is
set forth below. For avoidance of doubt, references below to the “Annual Bonus
paid” refer only to the portion of an Employee’s Annual Bonus that is actually
paid to the Employee and not deferred under the Deferred Compensation Plan.



The amount of the credit shall equal the sum of:


(A)
7 percent of Base Pay of Record and Annual Bonus paid for the payroll period
below the Wage Base; plus



(B)
12 percent of Base Pay of Record and Annual Bonus paid for the payroll period
above the Wage Base.



(ii)
Annual Reorganization. The amounts contingently credited to the account
maintained for the Participant during the Plan Year under paragraph (i) shall be
reduced as of the last day of the Plan Year, but not below zero, by the amount
determined under this paragraph. The reduction amount is intended to be equal to
the Employee’s allocation under the Retirement Plan for the Plan Year assuming
that the Employee maximized deferrals under the Savings Plan. After the
reduction described in this paragraph, the remaining amount shall be permanently
credited to the account maintained for the Participant.



(A)
No reduction shall apply to the account maintained for any Participant who is
not an Employee on the last day of the Plan Year.



(B)
The reduction amount for other Participants shall be equal to the dollar limit
in effect for the Plan Year under Code section 415(c)(1)(A) minus any Retirement
Plan allocations to date, minus the sum of (x) the Contribution Percentage Limit
for the Plan Year, determined under Appendix E of the Savings Plan (or any
successor provision) times the Participant’s Base Pay Paid and, effective
January 1, 2015, 5 percent of the Annual Bonus Paid for the Plan Year, and (y)
effective January 1, 2015, 7 percent times the sum of the Participant’s Base Pay
Paid and Annual Bonus Paid for the Plan Year.



For purposes of determining the reduction under this paragraph, no portion of
the sum of the Participant’s Base Pay Paid and Annual Bonus Paid for the Plan
Year in excess of the amount specified in Code section 401(a)(17) in effect for
the Plan Year shall be taken into account. The reduction amount shall not be
less than zero.


(iii)
Earnings Allocation. The Employer shall also permanently credit earnings on the
allocations under paragraph (i) for the Plan Year as if such allocations shared
in earnings at the rate and in the manner described in Section 4.3. The earning
allocation under this paragraph shall not be subject to reduction under
paragraph (ii).



(b)    Restoring Shortfall Due to Qualified Plan Limit on Pensionable
Compensation.


(1)
Eligibility. Effective for Plan Years beginning on and after January 1, 2017,
the following Employees who become Participants shall earn an allocation in the
amount specified in paragraph (2) for services performed during the applicable
Plan Year. An Employee:



(i)
Who is a participant in the Retirement Plan and eligible to participate in the
Deferred Compensation Plan, and

(ii)
Who makes a deferral election with respect to Annual Bonus under the Deferred
Compensation Plan for the Plan Year.

(2)
Allocation Amount. The amount to be allocated to the account of a Participant
described in paragraph (1) for services performed during the relevant Plan Year
shall equal 12 percent multiplied by the amount of Annual Bonus the Participant
has deferred under the Deferred Compensation Plan. Notwithstanding the preceding
sentence, no allocation shall be made to the account of a Participant who is not
an Employee on the date such bonus is awarded.

The allocation described in this Section 4.1(b) shall be made to the account of
each Participant effective as of the date on which the Participant is awarded
his or her Annual Bonus.
4.2     Allocations Relating to Savings Plan
(a)
Eligibility for Allocations Relating to Limits Under Code Section 401(a)(17). An
Employee who is eligible to participate in the Savings Plan for the Plan Year
and whose Base Pay Paid plus Annual Bonus Paid for the Plan Year exceeds the
amount specified in Code section 401(a)(17), as adjusted and in effect for the
Plan Year, shall earn an allocation in the amount specified in paragraph (b) for
the applicable Plan Year for services performed during such Plan Year.

(b)
Allocation Amount. The amount to be allocated with respect to a Participant
described in paragraph (a) above for services performed during the Plan Year
shall equal the sum of:

(1)
7 percent of the Employee’s Base Pay Paid plus Annual Bonus Paid in excess of
the amount specified in Code section 401(a)(17) as adjusted and in effect for
the Plan Year; and

(2)
5 percent of the amount allocated under paragraph (1) which shall be allocated
to the account maintained for the Participant in lieu of interest on such amount
for the Plan Year.

The amounts to be allocated to a Participant’s account for the Plan Year under
this Section 4.2 shall be calculated and allocated in December of such Plan Year
or within 70 days following the end of such Plan Year.




4.3     Maintenance of Accounts
(a)
Each Employer shall establish and maintain, in the name of each Participant
employed by that Employer, an individual account which shall consist of all
amounts credited to the Participant. As of the end of each month, the
Administrative Committee shall increase the balance, if any, of the
Participant’s individual account as of the last day of the preceding month, by
multiplying such amount by a number equal to one plus .167% plus the monthly
yield on 5-Year Treasury Constant Maturities for the monthly processing period.
Notwithstanding the foregoing, any allocation made to a Participant's account
pursuant to Section 4.1(b) shall be credited with interest, at a rate equivalent
to that set forth in the preceding sentence, from the date such allocation is
made to the Participant's account.

Effective August 1, 2016, interest shall be credited to individual accounts, at
a rate equal to the monthly yield on 5-year Treasury Constant Maturities plus
2%, on a daily basis with monthly compounding.
(b)
The individual account of each Participant shall represent a liability, payable
when due under this Plan, out of the general assets of the Company, or from the
assets of any trust, custodial account or escrow arrangement which the Company
may establish for the purpose of assuring availability of funds sufficient to
pay benefits under this Plan, provided that no assets shall be transferred to a
trust or other account if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b). The money and any other assets
in any such trust or account shall at all times remain the property of the
Company, and neither this Plan nor any Participant shall have any beneficial
ownership interest in the assets thereof. No property or assets of the Company
shall be pledged, encumbered, or otherwise subjected to a lien or security
interest for payment of benefits hereunder. Accounting for this Plan shall be
based on generally accepted accounting principles.

4.4     Vesting and Forfeiture
Notwithstanding any other Plan provision, all benefits under this Plan shall be
contingent and forfeitable and no Participant shall have a vested interest in
any benefit unless, while he is still employed by an Employer, he becomes fully
vested in his or her benefit under the Retirement Plan (or would have become
vested if he were a participant in the Retirement Plan). A person who terminates
employment with an Employer for any reason prior to becoming vested hereunder
shall not receive a benefit, provided that, upon rehire by an Employer, any
amounts forfeited by a Participant at the time of his or her termination of
employment shall be restored, without interest, to his or her account and, as
provided in Section 5.8, shall be subject to the same payment election or
elections previously made by the Participant with respect to such amounts.
Article 5. Payments
5.1     Timing and Form of Payments
(a)
Payment Events. A Participant’s vested account under this Plan shall be paid on
the earliest to occur of the following payment events:

(1)
The Participant’s attainment of a specified age elected by the Participant that
is age 60 or above;

(2)
The Participant’s Separation from Service; or

(3)
The Participant’s death.



(b)    Timing and Form.


(1)
Attainment of Specified Age. If payment is made on account of a Participant’s
attainment of a specified age (60 or above), payment shall be made to the
Participant in a single lump sum within the first 90 days of the calendar year
following the calendar year in which the Participant reaches the specified age.
In addition, within the first 70 days of each subsequent calendar year, the
Participant shall be paid any additional amounts credited to the Participant’s
account since the prior payment date.



(2)
Separation from Service.



(A)
If payment is made on account of the Participant’s Separation from Service,
payment shall be made or commence within the first 90 days of the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs. Notwithstanding the foregoing, in the case of a Participant who is a
Specified Employee, payment shall be made or commence in the month next
following the date that is six (6) months after the date of the Participant’s
Separation from Service, if later than the time provided above.



(B)
Payment shall be made in a single lump sum or in annual installments over 5, 10,
15, or 20 years, as elected by the Participant. If the Participant elects to
have payment made in annual installments, the installments shall be paid within
the first 90 days of each calendar year during the installment period (except
that the first installment may be delayed in the case of a Specified Employee as
provided above). During the installment period, the Participant’s account shall
continue to be adjusted as provided in Section 4.3(a) until the installments
have been completed. The amount of each annual installment shall equal the
amount credited to the Participant’s account as of the last day of the month
preceding the date of payment multiplied by a fraction, the numerator of which
is one (1), and the denominator of which is the number of installments
(including the current installment) which remain to be paid.



(C)
If a Participant who is receiving installment payments on account of his
Separation from Service has also made a specified age election and attains the
specified age before the completion of all installments, the remaining
installments shall be paid to him at the scheduled time or times without regard
to his attainment of such age.



(3)
Death. If payment is made on account of the Participant’s death, then
notwithstanding any payment elections made by the Participant, payment of the
Participant’s entire vested account shall be made to the Participant’s
Beneficiary in a single lump sum during the period beginning on the date of the
Participant’s death and ending on December 31 of the first calendar year
following the calendar year in which the Participant’s death occurs.

5.2     Payment Elections and Changes
(a)
Payment Elections.



(1)
An Employee who became a Participant on or after November 1, 2008 and before
December 1, 2016 was permitted to make the payment elections provided for in
Section 5.1 (i.e., an election to have payment made at a specified age (60 or
above) prior to Separation from Service and/or an election as to form of payment
upon Separation from Service) at the commencement of his or her participation in
the Plan (within 30 days after date the Employee first met one or more of the
requirements for participation previously set forth in Section 3.1) in
accordance with the rules and procedures established by the Administrative
Committee for the time and manner of making elections. An Employee who becomes a
Participant in 2017 shall not be permitted to make a payment election with
respect to allocations for the 2017 Plan Year and, accordingly, as provided in
paragraph (3) below, such allocations shall be paid in a single lump sum at the
time provided in Section 5.1(b)(2).

(2)
An Employee who became a Participant before November 1, 2008 was permitted to
make a transition election as set forth in Section 5.9. If the Employee did not
make a transition election with respect to form of payment upon Separation from
Service and had previously made an election to have payment upon Separation from
Service made in a lump sum or in annual installments over 5, 10, 15 or 20 years,
payment on account of the Participant’s Separation from Service shall be made in
accordance with Section 5.1(b)(2) in the form previously elected by the
Participant. For this purpose, if the Participant had different payment
elections in effect for his or her account under this Plan and his or her
account under the Supplemental Retirement Plan prior to November 1, 2008, or had
an election in effect under one plan but not the other, the accounts shall
continue to be maintained separately and these provisions shall be applied
separately to each account.

(3)
If a Participant who commenced participation before December 1, 2016 did not
elect to have payment made at a specified age, payment shall be made on the
earlier of the Participant’s Separation from Service or death in accordance with
Section 5.1(b)(2) or (3), as applicable. If such a Participant did not elect an
installment payment option for payment on account of a Separation from Service,
any payment on account of the Participant’s Separation from Service shall be
made in a single lump sum at the time provided in Section 5.1(b)(2).

(b)
Changes in Time or Form of Payment. A Participant may elect to change the time
or form of payment of his or her account in accordance with the rules set forth
below. For purposes of these rules, an election to receive distribution in a
series of annual installments shall be treated as a single payment.

(1)
Permitted Changes.

(A)
A Participant may elect to change the form of payment upon Separation from
Service.

(B)
A Participant who has elected payment at a specified age may elect another
specified age that is age 65 or above, subject to the limitations of paragraph
(2).

(2)
Requirements. Any election by a Participant under this paragraph shall meet the
following requirements:

(A)
The election shall not be effective until at least 12 months after the election
is filed with the Administrative Committee;

(B)
The election must defer payment (or payment of the initial installment, if
applicable) for a period of at least five years from the date that payment (or
payment of the initial installment, if applicable) would otherwise have been
made; and

(C)
The election must be made at least 12 months prior to the beginning of the
calendar year in which payment (or payment of the initial installment, if
applicable) is otherwise scheduled to be made.    

(3)
Additional Rules. A Participant may make only one change pursuant to this
Section 5.2(b). A change must satisfy all of the requirements of Section
5.2(b)(2). No change may be made following a Participant’s Separation from
Service.



(c)
Procedures. All payment elections under this Plan shall be made in accordance
with the provisions of this Plan and the rules and procedures established by the
Administrative Committee for the time and manner of making elections.



5.3     Death
If a Participant dies before the complete distribution of his or her account,
the account or remaining account shall be paid to the Participant’s Beneficiary
in a single lump sum during the period beginning on the date of the
Participant’s death and ending on December 31 of the first calendar year
following the calendar year in which the Participant’s death occurs.
 
5.4    Small Benefits
Notwithstanding any election by a Participant to receive payment of any account
maintained for the Participant under the Plan in an installment payment form, if
the value of such account is less than $50,000 at the time payment in such form
is scheduled to commence, the account shall be paid to the Participant in a
single lump sum on the scheduled commencement date.


5.5
Valuation of Benefits

The amount of any payment to a Participant under this Article shall be
determined based on the value of the Participant’s vested account as of the last
day of the month preceding the date of payment.


5.6     Qualified Divorce Orders
Subject to the policies and procedures established by the Administrative
Committee under Section 9.3(b), payment may be made from the balance of a
Participant’s vested account to the extent necessary to fulfill a Qualified
Divorce Order.
5.7     Tax Withholding
(a)
To the extent required by law in effect at the time payments are made, the
Participant’s Employer shall withhold from payments made hereunder the taxes
required to be withheld by Federal, state and local law.

(b)
The Participant’s Employer shall have the right at its option (1) to require a
Participant to pay or provide for payment of the amount of any taxes that the
Employer may be required to withhold with respect to amounts credited to the
Participant’s account or (2) deduct from any amount of salary, bonus or other
payment otherwise payable in cash to the Participant the amount of any taxes
that the Employer may be required to withhold with respect to amounts credited
to the Participant’s account. In addition, as permitted by Treas. Reg. §
1.409A-3(j)(4)(vi) (or any successor provision), payments may be made under the
Plan to pay any Federal Insurance Contributions Act (FICA) tax imposed under
Code sections 3101 and 3121(v)(2) on the Participant’s account, and to pay any
income tax imposed under Code section 3401 (i.e., wage withholding) or the
corresponding withholding provisions of applicable state or local law as a
result of payment of the FICA amount, as well as to pay the additional income
tax attributable to the pyramiding wages and taxes. The total payment may not
exceed the aggregate FICA tax amount and the income tax withholding related to
such FICA tax amount.





5.8    Reemployment


(a)
Continued distribution of account. If a Participant who is receiving payment or
is scheduled to receive payment of his or her account due to his or her
Separation from Service is reemployed by an Employer or Affiliate prior to the
complete distribution of the account, the account or subaccount shall be paid to
the Participant at the scheduled time or times without regard to the
Participant’s reemployment.



(b)
New account. If a terminated Participant is reemployed by an Employer and
resumes active participation in the Plan, a new account shall be established for
such Participant to which allocations relating to the period following the
Participant’s reemployment (and any unvested amounts forfeited from the
Participant’s account at the time of his first termination) shall be credited.
Such new account, to the extent vested, shall be paid in accordance with the
provisions of this Plan and the Participant’s most recent payment election, if
any, prior to his first termination. For this purpose, the following rules shall
apply:



(1)
If the Participant had previously elected (including pursuant to Section
5.9(b)(1)) to have payment made at a specified age (60 or above) prior to
Separation from Service or death and has reached such specified age at the time
of his reemployment, the Participant shall be paid, within the first 70 days of
each calendar year following the calendar year containing his reemployment date,
the amount credited to his account as of the last day of the month preceding the
date of payment.



(2)
Any election made as a terminated Participant pursuant to Section 5.9(b)(2) or
(3) shall not be taken into account for purposes of this provision. Instead, if
the Participant had, prior to such transition election, made an election under
this Plan to have payment upon termination made in a lump sum or in annual
installments over 5, 10, 15 or 20 years, payment on account of the Participant’s
subsequent Separation from Service shall be made in accordance with Section
5.1(b)(2) in the form previously elected by the Participant.



(3)
If the Participant has no prior election taken into account under the foregoing
provisions, payment shall be made in a single lump sum in accordance with
Section 5.1(b)(2) upon the Participant’s subsequent Separation from Service.



5.9    Special Transition Rule Elections


(a)
2005 Transition Elections. Any Employee who was a Participant during the 2005
Plan Year was permitted to make an election with respect to the time and form of
payment of the account maintained for the Participant upon the earlier of the
Participant’s Separation from Service or the 60th day after the adoption of the
Plan by the Board, but in no event later than December 31, 2005.



(b)
2008 Transition Elections. Participants were permitted to make the additional
transition elections described below during a transition election period in
2008. All payments to Participants pursuant to this Section 5.9 are subject to
the rules set forth in Sections 5.3 through 5.7.



(1)
Active Participants.



(A)
Each Participant who had not separated from service before the end of the
transition election period was permitted make any payment election available
under Section 5.1 (i.e., an election to have payment made at a specified age (60
or above) prior to Separation from Service and/or an election as to form of
payment upon Separation from Service). Payment pursuant to any such election
shall be made as provided in Section 5.1.



(B)
To the extent a Participant did not make the available elections pursuant to
this provision, payment of the Participant’s account shall be made as set forth
in Sections 5.2(a)(2) and (3).



(C)
Notwithstanding the foregoing, in the case of any Participant previously covered
by Appendix A of the Supplemental Retirement Plan who made the election
described in Appendix A to have payment made or commence upon attainment of a
specified age between 55 and 70-1/2, if the Participant did not make a
transition election under this Section 5.9(b)(1) to have payment made at a new
specified age, then payment to the Participant shall be made or commence within
the first 90 days of the calendar year following the later of: (A) the
Participant’s Separation from Service and (B) the Participant’s attainment of
the specified age previously elected by the Participant, provided that, if the
Participant is a Specified Employee and payment is made on account of the
Participant’s Separation from Service, payment shall be made or commence in the
month next following the date that is six (6) months after the date of the
Participant’s Separation from Service, if later than the time provided above.
Payment shall be made in the form (i.e., lump sum or installments over 5, 10, 15
or 20 years) elected by the Participant under this Section 5.9(b)(1) or, if the
Participant did not make a transition election, the form previously elected by
the Participant under Appendix A of the Supplemental Retirement Plan, or, if
none, in a lump sum.



(2)
Terminated Participants.



(A)
Each Participant who had a Separation from Service before the end of the
transition election period was permitted to elect to have his or her account or
remaining account paid in a single lump sum in March 2009, provided, that a
Participant who was a Specified Employee received such distribution in the month
next following the date that is six (6) months after the date of the
Participant’s Separation from Service, if later than the time provided above.



(B)
If a Participant did not make an election pursuant to this provision:



(I)
If installment payments to the Participant had already commenced, the
Participant’s remaining account shall be paid over the remaining number of
installments in accordance with the rules set forth in Section 5.1(b)(2)(B).



(II)
If payment to the Participant had not commenced, payment shall be made in
accordance with the rules set forth in Section 5.1(b)(2). If the Participant has
previously made a payment election as to form of payment upon Separation from
Service (i.e., a lump sum or installments over 5, 10, 15 or 20 years), payment
shall be made in the form previously elected.



(3)
Exhibit A Participant. Payment to the Participant identified in Exhibit A
commenced within the first 90 days of the year indicated on Exhibit A and is
being made in the form of 10 annual installments in accordance with the rules
set forth in Section 5.1(b)(2)(B).



(4)
Maintenance of Separate Accounts. If a Participant did not make a transition
election under the foregoing provisions (so that prior elections continue to
apply) and had different payment elections in effect under for his or her
account under this Plan and his or her account under the Supplemental Retirement
Plan prior to November 1, 2008, or had an election in effect under one plan but
not the other, the accounts shall continue to be maintained separately and the
above provisions shall be applied separately to each account.



Article 6. Administration
6.1     The Administrative Committee
The Plan shall be administered by an Administrative Committee. The
Administrative Committee shall be composed of three or more members, who shall
be appointed by the Board and shall hold office at the discretion of the Board.
Such members may, but need not, be Employees of the Company.
Any member of the Administrative Committee may resign by delivering his written
resignation to the Board and to the Administrative Committee Secretary. Such
resignation shall be effective no earlier than the date of the written notice.
6.2     Compensation and Expenses
The members of the Administrative Committee who are Employees shall serve
without compensation for services as a member. All expenses of the
Administrative Committee shall be paid directly by the Company. Such expenses
may include any expenses incident to the functioning of the Administrative
Committee, including, but not limited to, fees of the Plan’s accountants,
outside counsel and other specialists and other costs of administering the Plan.
6.3     Manner of Action
A majority of the members of the Administrative Committee at the time in office
shall constitute a quorum for the transaction of business. All resolutions
adopted and other actions taken by the Administrative Committee at any meeting
shall be by the vote of a majority of those present at any such meeting. The
Administrative Committee may take action without a meeting if a majority of the
members at the time in office give written consent.
6.4     Chairman, Secretary, and Employment of Specialists
The members of the Administrative Committee shall elect one of their number as
Chairman and shall elect a Secretary who may, but need not, be a member. They
may authorize one or more of their number or any agent to execute or deliver any
instrument or instruments on their behalf, and may employ such counsel,
auditors, and other specialists and such other services as they may require in
carrying out the provisions of the Plan.
6.5     Subcommittees
The Administrative Committee may appoint one or more subcommittees and delegate
such of its power and duties as it deems desirable to any such subcommittee, in
which case every reference herein made to the Administrative Committee shall be
deemed to mean or include the subcommittees as to matters within their
jurisdiction. The members of any such subcommittee shall consist of such
officers or other employees of the Company and such other persons as the
Administrative Committee may appoint.
6.6     Other Agents
The Administrative Committee may also appoint one or more persons or agents to
aid it in carrying out its duties as a fiduciary, and delegate such of its
powers and duties as it deems desirable to such person or agents.
6.7     Records
All resolutions, proceedings, acts, and determinations of each Committee shall
be recorded by the Secretary thereof or under his supervision, and all such
records, together with such documents and instruments as may be necessary for
the administration of the Plan, shall be preserved in the custody of the
Secretary.
6.8     Rules
Subject to the limitations contained in the Plan, the Administrative Committee
shall be empowered from time to time in its discretion to adopt by-laws and
establish rules for the conduct of its affairs and the exercise of the duties
imposed upon it under the Plan.
6.9     Powers and Duties
The Administrative Committee shall have responsibility for the general
administration of the Plan and for carrying out its provisions. The
Administrative Committee shall have such powers and duties as may be necessary
to discharge its functions hereunder, including, but not limited to, the
following:


(a)
To construe and interpret the Plan, to supply all omissions from, correct
deficiencies in and resolve ambiguities in the language of the Plan;



(b)
To decide all questions of eligibility, to determine the right of any person to
an allocation and the amount thereof, and to determine the manner and time of
payment of any benefits hereunder, all in accordance with the Plan;



(c)
To obtain from the Employees such information as shall be necessary for the
proper administration of the Plan and, when appropriate, to furnish such
information promptly to other persons entitled thereto;



(d)
To prepare and distribute, in such manner as the Company determines to be
appropriate, information explaining the Plan; and



(e)
To establish and maintain such accounts in the name of each Participant as are
necessary.



In administering the Plan, the Administrative Committee shall exercise its
powers in a manner designed to ensure that the Plan complies with the
requirements of Code section 409A, to the extent applicable.
6.10     Decisions Conclusive
The Administrative Committee shall exercise its powers hereunder in a uniform
and nondiscriminatory manner. Any and all disputes with respect to the Plan
which may arise involving Participants or their Beneficiaries shall be referred
to the Administrative Committee and its decision shall be final, conclusive, and
binding. Furthermore, if any question arises as to the meaning, interpretation,
or application of any provision hereof, the decision of the Administrative
Committee with respect thereto shall be final.
6.11     Fiduciaries
The fiduciaries named in this Article shall have only those specific powers,
duties, responsibilities, and obligations as are specifically given them under
this Plan. The Company shall have the sole authority to amend or terminate, in
whole or in part, this Plan. The Administrative Committee shall be a fiduciary
under the Plan and shall have the sole responsibility for the administration of
this Plan. The officers and Employees of the Company shall have the
responsibility of implementing the Plan and carrying out its provisions as the
Administrative Committee shall direct. A fiduciary may rely upon any direction,
information, or action of another fiduciary as being proper under this Plan, and
is not required under this Plan to inquire into the propriety of any such
direction, information, or action. It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of his own powers,
duties, responsibilities, and obligations under this Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees in any manner the payment of benefits from this Plan. Any party may
serve in more than one fiduciary capacity with respect to the Plan.
6.12     Notice of Address
Each person entitled to benefits from the Plan must file with the Administrative
Committee or its agent, in writing, his mailing address and each change of his
mailing address. Any communication, statement, or notice addressed to such a
person at his latest reported mailing address will be binding upon him for all
purposes of the Plan, and neither the Administrative Committee nor the Company
shall be obliged to search for or ascertain his whereabouts.
6.13     Data
All persons entitled to benefits from the Plan must furnish to the
Administrative Committee such documents, evidence, or information, including
information concerning marital status, as the Administrative Committee considers
necessary or desirable for the purpose of administering the Plan. It shall be an
express condition of the Plan that each such person must furnish such
information and sign such documents as the Administrative Committee may require
before any benefits become payable from the Plan, provided that payment shall in
all cases be made by the time required by Code section 409A. The Administrative
Committee shall be entitled to distribute to a non-spouse Beneficiary in
reliance upon the signed statement of the Participant that he is unmarried
without any further liability to a spouse if such statement is false.
6.14     Adjustments
Subject to the requirements of Code section 409A, the Administrative Committee
may adjust benefits under the Plan or make such other adjustments with respect
to a Participant or Beneficiary as are required to correct administrative errors
or provide uniform treatment in a manner consistent with the intent and purposes
of the Plan.
6.15     Member’s Own Participation
No member of the Administrative Committee may act, vote or otherwise influence a
decision specifically relating to his own participation under the Plan.


6.16     Indemnification
(a)
To the extent permitted by the Company’s bylaws and applicable law, the Company
shall indemnify and hold harmless each of the following persons (“Indemnified
Persons”) under the terms and conditions of this section:



(1)
The Administrative Committee and each of its members, which, for purposes of
this section, includes any Employee to whom the Administrative Committee has
delegated fiduciary or other duties.



(2)
The Board and each member of the Board and any Employer who has responsibility
(whether by delegation from another person, an allocation of responsibilities
under the terms of this Plan document, or otherwise) for a fiduciary duty, a
nonfiduciary settlor function (such as deciding whether to approve a plan
amendment), or a nonfiduciary administrative task relating to the Plan.



(b)
The Company shall indemnify and hold harmless each Indemnified Person against
any and all claims, losses, damages, and expenses, including reasonable
attorney’s fees and court costs, incurred by that person on account of his or
her good faith actions or failures to act with respect to his or her
responsibilities relating to the Plan. The Company’s indemnification shall
include payment of any amounts due under a settlement of any lawsuit or
investigation, but only if the Company agrees to the settlement.



(1)
An Indemnified Person shall be indemnified under this section only if he or she
notifies an Appropriate Person at the Company of any claim asserted against or
any investigation of the Indemnified Person that relates to the Indemnified
Person’s responsibilities with respect to the Plan.



(A)
A person is an “Appropriate Person” to receive notice of the claim or
investigation if a reasonable person would believe that the person notified
would initiate action to protect the interests of the Company in response to the
Indemnified Person’s notice.



(B)
The notice may be provided orally or in writing. The notice must be provided to
the Appropriate Person promptly after the Indemnified Person becomes aware of
the claim or investigation. No indemnification shall be provided under this
section to the extent that the Company is materially prejudiced by the
unreasonable delay of the Indemnified Person in notifying an Appropriate Person
of the claim or investigation.



(2)
An Indemnified Person shall be indemnified under this section with respect to
attorney’s fees, court costs or other litigation expenses or any settlement of
such litigation only if the Indemnified Person agrees to permit the Company to
select counsel and to conduct the defense of the lawsuit.



(3)
No Indemnified Person shall be indemnified under this section with respect to
any action or failure to act that is judicially determined to constitute or be
attributable to the willful misconduct of the Indemnified Person.



(4)
Payments of any indemnity under this section shall be made only from insurance
or other assets of the Company. The provisions of this section shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or as may be provided by the Company under any by-law, agreement
or otherwise, provided that no expense shall be indemnified under this section
that is otherwise indemnified by the Company or by an insurance contract
purchased by the Company.



(5)
Payment of any indemnity under this section that is not exempt from Code section
409A shall comply with Code section 409A’s requirements for reimbursement plans,
as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv) (or any successor provision).
For this purpose, (i) the indemnity under this section shall continue for the
Indemnified Person’s lifetime, and, if later, until the complete disposition of
all covered claims, (ii) the amount of expenses indemnified during one taxable
year of an Indemnified Person shall not affect the amount of expenses
indemnified in any other taxable year; (iii) payment of an indemnity shall be
made by the last day of the Indemnified Person’s taxable year following the
taxable year in which the expense was incurred and (iv) the Indemnified Person’s
right to indemnification shall not be subject to liquidation or exchange for any
other benefit. If, after payment of any amount to the Indemnified Person
pursuant to this provision, it is determined, pursuant to paragraph (3) above or
otherwise, that the Indemnified Person is not entitled to indemnification, the
Indemnified Person shall promptly repay such amount to the Company.



Article 7. Amendment and Termination
7.1     Amendment and Termination
The Company expects the Plan to be permanent, but since future conditions
affecting the Company or any Employer cannot be anticipated or foreseen, the
Company must necessarily and does hereby reserve the right to amend, modify, or
terminate the Plan at any time by action of the Board, except that no amendment
shall reduce the dollar amount permanently credited to a Participant’s account
and any such termination or amendment shall apply uniformly to all Participants.
The Administrative Committee, in its discretion, may amend the Plan if it finds
that such amendment does not significantly increase or decrease benefits or
costs. Notwithstanding the foregoing, the Board or the Administrative Committee
may amend the Plan to:


(a)
Ensure that this Plan complies with the requirements of Code section 409A for
deferral of taxation on compensation deferred hereunder until the time of
distribution; and



(b)
Add provisions for changes to elections as to time and manner of distributions
and other changes that comply with the requirements of Code section 409A for the
deferral of taxation on deferred compensation until the time of distribution.



7.2
Payments Upon Termination

If the Plan is terminated, distributions to Participants and Beneficiaries shall
be made on the dates on which such distributions would be made under the Plan
without regard to such termination, except that payments may, in the discretion
of the Board, be accelerated if:


(a)
Accelerated payment is permitted under Treas. Reg. § 1.409A-3(j)(4)(ix) (or any
successor provision); or



(b)
The Plan is terminated because Participants have become subject to tax on their
deferrals due to the Plan’s failure to satisfy the requirements of Code section
409A. Payment to a Participant may not exceed the amount required to be included
in income as a result of such failure.

7.3     Reorganization of Employer
In the event of a merger or consolidation of an Employer, or the transfer of
substantially all of the assets of an Employer to another corporation, such
continuing, resulting or transferee corporation shall have the right to continue
and carry on the Plan and to assume all liabilities of the Employer hereunder
without obtaining the consent of any Participant or Beneficiary. If such
successor shall assume the liabilities of the Employer hereunder, then the
Employer shall be relieved of all such liability, and no Participant or
Beneficiary shall have the right to assert any claim against the Employer for
benefits under or in connection with the Plan.
Article 8. Claims and Appeals Procedures
8.1     Application for Benefits
All applications for benefits under the Plan shall be submitted to: Occidental
Petroleum Corporation, Attention: Administrative Committee, 5 Greenway Plaza,
Suite 110, Houston, TX 77046-0521. Applications for benefits must be in writing
on the forms prescribed by the Administrative Committee and must be signed by
the Participant, Beneficiary, spouse, Alternate Payee, or other person claiming
benefits under this Plan (each of which may be “Claimant”).
8.2     Claims Procedure for Benefits
(a)
If a Claimant believes he is entitled to a benefit, or a benefit different from
the one received, then the Claimant may file a claim for the benefit by writing
a letter to the Administrative Committee or its authorized delegate. Any such
claim must be made no later than the time prescribed by Treas. Reg. §
1.409A-3(g) (or any successor provision).

(b)
Within a reasonable period of time, but not later than 90 days after receipt of
a claim for benefits, the Administrative Committee or its delegate shall notify
the Claimant of any adverse benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 90 days from the end of the initial 90-day
period. If an extension is necessary, the Administrative Committee or its
delegate shall provide the Claimant with a written notice to this effect prior
to the expiration of the initial 90-day period. The notice shall describe the
special circumstances requiring the extension and the date by which the
Administrative Committee or its delegate expects to render a determination on
the claim.

(c)
In the case of an adverse benefit determination, the Administrative Committee or
its delegate shall provide to the Claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant:

(1)
The specific reason or reasons for the adverse benefit determination;

(2)
Reference to the specific Plan provisions on which the adverse benefit
determination is based;

(3)
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

(4)
A description of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse final
benefit determination on review and in accordance with Section 8.3.



(d)
Within 60 days after receipt by the Claimant of notification of the adverse
benefit determination, the Claimant or his duly authorized representative, upon
written application to the Administrative Committee, may request that the
Administrative Committee fully and fairly review the adverse benefit
determination. On review of an adverse benefit determination, upon request and
free of charge, the Claimant shall have reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits. The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits.
The Administrative Committee’s (or delegate’s) review shall take into account
all comments, documents, records, and other information submitted regardless of
whether the information was previously considered in the initial adverse benefit
determination.



(e)
Within a reasonable period of time, but not later than 60 days after receipt of
such request for review, the Administrative Committee or its delegate shall
notify the Claimant of any final benefit determination on the claim, unless
special circumstances require an extension of time for processing the claim. In
no event may the extension period exceed 60 days from the end of the initial
60-day period. If an extension is necessary, the Administrative Committee or its
delegate shall provide the Claimant with a written notice to this effect prior
to the expiration of the initial 60-day period. The notice shall describe the
special circumstances requiring the extension and the date by which the
Administrative Committee or its delegate expects to render a final determination
on the request for review. In the case of an adverse final benefit
determination, the Administrative Committee or its delegate shall provide to the
claimant written or electronic notification setting forth in a manner calculated
to be understood by the Claimant:



(1)
The specific reason or reasons for the adverse final benefit determination;



(2)
Reference to the specific Plan provisions on which the adverse final benefit
determination is based;



(3)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and



(4)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 8.3.



(f)
If a Claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by Treas.
Reg. § 1.409A-3(g) (or any successor provision).



8.3     Limitations on Actions


All decisions made under the procedure set out in this Article shall be final
and there shall be no further right of appeal. No person may initiate a lawsuit
before fully exhausting the claims procedures set out in this Article, including
appeal. To provide for an expeditious resolution of any dispute concerning a
claim for benefits that has been denied and to ensure that all evidence
pertinent to such claim is available, no lawsuit may be brought contesting a
denial of benefits more than the later of:


(a)
180 days after receiving the written response of the Administrative Committee to
an appeal; or



(b)
365 days after an applicant’s original application for benefits.



Article 9. General Provisions
9.1     Unsecured General Creditor
The rights of a Participant, Beneficiary, Alternate Payee or their heirs,
successors, and assigns, as relates to any Company or Employer promises
hereunder, shall not be secured by any specific assets of the Company or any
Employer, nor shall any assets of the Company or any Employer be designated as
attributable or allocated to the satisfaction of such promises.
9.2     Trust Fund
The Company shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Company may establish one or more trusts, with
such trustees as the Board or Administrative Committee may approve, for the
purpose of providing for the payment of such benefits. Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company. No assets shall be
transferred to a trust if such transfer would result in the taxation of benefits
prior to distribution under Code section 409A(b).


9.3     Nonassignability


(a)
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amount, if any, payable
hereunder, or any part thereof, or interest therein which are, and all rights to
which are, expressly declared to be unassignable and non-transferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.



(b)
Notwithstanding paragraph (a), the right to benefits payable with respect to a
Participant pursuant to a Qualified Divorce Order may be created, assigned, or
recognized. The Administrative Committee shall establish appropriate policies
and procedures to determine whether a Divorce Order presented to the
Administrative Committee constitutes a qualified Divorce Order under this Plan,
and to administer distributions pursuant to the terms of Qualified Divorce
Orders. In the event that a Qualified Divorce Order exists with respect to
benefits payable under the Plan, such benefits otherwise payable to the
Participant specified in the Qualified Divorce Order shall be payable to the
Alternate Payee specified in such Qualified Divorce Order.

9.4     Release from Liability to Participant
A Participant’s right to receive benefits under the Plan shall be reduced to the
extent that any portion of the account maintained for the Participant has been
paid or set aside for payment to an Alternate Payee pursuant to a Qualified
Divorce Order. The Participant shall be deemed to have released the Company and
the Plan from any claim with respect to such amounts in any case in which: (a)
the Company, the Plan, or any Plan representative has been served with legal
process or otherwise joined in a proceeding relating to such amounts; and (b)
the Participant fails to obtain an order of the court in the proceeding
relieving the Company and the Plan from the obligation to comply with the
judgment, decree or order.
9.5     Employment Not Guaranteed
Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to be
retained in employment with the Company or any Employer. Accordingly, subject to
the terms of any written employment agreement to the contrary, the Company and
Employer shall have the right to terminate or change the terms of employment of
a Participant at any time and for any reason whatsoever, with or without cause.
9.6     Gender, Singular & Plural
All pronouns and any variations thereof shall be deemed to refer to the
masculine or feminine as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.
9.7     Captions
The captions of the articles, sections, and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
9.8     Validity
In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.
9.9     Notice
Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as to the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
9.10     Applicable Law
The Plan shall be governed by and construed in accordance with Code section 409A
(or any successor provision), and any regulations promulgated thereunder, to the
extent applicable. To the extent that the Plan covers individuals who first
became Participants prior to January 1, 2017 (including their Beneficiaries and
others claiming benefits through such Participants), it shall be governed in
accordance with the laws of the State of California to the extent such laws are
not preempted by ERISA. To the extent that the Plan covers individuals who first
become Participants on or after January 1, 2017 (including their Beneficiaries
and others claiming benefits through such Participants), it shall be governed in
accordance with the laws of the State of Texas to the extent such laws are not
preempted by ERISA.




IN WITNESS WHEREOF, Occidental Petroleum Corporation has caused its duly
authorized officer to execute this document this 30th day of November, 2016.


OCCIDENTAL PETROLEUM CORPORATION
    
By:
/s/ Darin Moss







 






















1


2179890.9